HARPER, J.
Appellant was convicted of murder, and his punishment assessed at 15 years’ confinement in the penitentiary.
[1] The court sentenced appellant to serve 15 years in the penitentiary, instead of applying to him the indeterminate sentence law. The judgment will be reformed, so as to read that appellant is sentenced to serve a term in 'the penitentiary of not less than 5 nor more than 15 years, and judgment will be so entered, and certified to the clerk of the trial court.
[2] No statement of facts nor any bills of exception accompany the record. There is a motion for continuance in the record; but when it was overruled, if an exception was reserved, the record does not disclose that fact, consequently it is not presented in a way we can pass on this matter.
The judgment is reformed and affirmed.

©=»For other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes